 

EXEIBIT C

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 1of6 Document 7-3

 

 
 

 

3/13/2016 List of Choctaw treaties - Wikipedia, the free encyclopedia

List of Choctaw treaties

From Wikipedia, the free encyclopedia

List of Choctaw Treaties is a
comprehensive chronological list of historic

   
   
 
  

 

, Ff
agreements that directly or indirectly Ch octaw Nati on
affected the Choctaw people, an American
Indian tribe, with other nations. Choctaw faneing Rabbit Creek
land was systematically obtained through Reak’s otanel

treaties, legislation, and threats of warfare. Part St. Stephens

Treaties were made with Great Britain, a

France, and Spain. Nine treaties were signed Pas eae eg
DP Akay’

with the United States.U!] Some treaties, like

the Treaty of San Lorenzo, indirectly
affected the Choctaws.

hound Chexter |

The Choctaws considered European laws
and diplomacy foreign and puzzling. The 4 ak
most confusing aspect of treaty making was “
writing which was impressive for a people
who have not developed a written system.
Choctaw history, as with many Native
Americans, was passed orally from generation to generation. Europeans needed treaties to satisfy their
cultural laws and ease their consciences. During treaty negotiations the three main Choctaw tribal areas
(Upper Towns, Six town, and Lower Towns) had a "Miko" (chief) to represent them. Spain had the earliest
claims to Choctaw country which was followed by French claims starting in the late 17th century. The
United States, following the Treaty of San Lorenzo, laid claim to Choctaw country starting in 1795,

The entire Choctaw Nation divided up by treaty in relation to the
U.S. state of Mississippi

By the early 19th century pressure from U.S. southern states, like Georgia, encouraged the procurement of
Native American lands. The Treaty of Fort Adams was the first in a series of treaties that ceded Choctaw
lands. The Choctaws were relocated from their homeland, now known as the Deep South, to lands west of
the Mississippi River. Approximately 15,000 Choctaws made the move to what would be called Indian

Territory and then later Oklahoma.!7! About 2,500 died along the trail of tears. The Treaty of Dancing
Rabbit Creek signed away the remaining tradition homeland to the United States. There would be three
waves of removals starting in 1831. After the final wave of removal in 1833, nearly 6000 Choctaws chose
to stay in the newly formed state of Mississippi. The newly settled European-Americans persistently urged
the Mississippi Choctaws to remove, but they refused. Although smaller Choctaw groups can be found
throughout the U.S. south, Choctaws are mainly found in Florida Oklahoma and Mississippi.

Contents

1 Treaties

2 Indian Appropriations Act of 1871 |

https://en.wikipedia.org/wiki/List_of_Choctaw_treaties 4/5
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 2 of 6 Document 7-3

 
 

 

3/13/2016

List of Choctaw treaties - Wikipedia, the free encyclopedia
a

|

3 See also
| u

| 4 Notes
Treaties

https://en.wikipedia.org/wiki/List_of_Choctaw_treaties
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 3 of 6 Document 7-3

as

 
 

 

3/13/2016

Treaty

| Charleston

‘Mobile
; Grandpre
Augusta

‘Mobile
‘Mobile

Charleston

, Pensacola

2 Hopewell

‘San Lorenzo

Fort Adams

Fort

‘Hoe

Mount Dexter

Fort St.
‘Stephens

Doak's Stand

! Washington

‘City

| Dancing

Year

1749 France

1750

| 1763 Georgia

(1783 ‘Britain

1784

1795

| Confederation. 1802

‘Signed
with

| 1738 Great

Britain

France

Great
1783 ‘Britain

1783 Spain

Great

“Spain

‘United

: 1786 | States
Between
Spain and
‘United
‘States

‘United

1801 States

‘United
States

: 1803 United

‘Buckintoopa | ‘States

| United
1805 States

! 1816 (United

States

| | United
1820 States

‘United
1825 ‘States

United

‘Rabbit Creek 1830. ‘States

https sen.wikipedia.orgiwiki/List_ of Choctaw_treaties

List of Choctaw treaties - Wikipedia, the free encyclopedia

‘Location

Hopwell, sC

: San Lorenzo de
‘El Escorial,
Spain

‘Mississippi
‘Territory

| Mississippi
' Territory

| Choctaw
‘Nation

| Choctaw
‘Nation
(Mississippi)

‘Fort St.
Stephens
(Alabama)

"Natchez Trace,
‘Choctaw
Nation
(Mississippi)
‘Washington,
‘DAC,

i Choctaw
Nation
(Mississippi)

‘Purpose ‘Ceded Land
Charleston, SC T rade and Alliance na
‘Mobile, AL Trade and Alliance nla
Noctaw Ended Choctaw Civil War n/a
Augusta. Ga Estblshed"India/Whitet™
Mobile, AL ‘Land Cession, Boundaries defined ‘tla
‘Mobile, AL Trade and Alliance nla
‘Charleston, SC Trade and Amity na
Pensacola, FL ‘Trade and Alliance nla

Uz S. to serve as protectorate, n/a
‘Choctaw Nation boundaries defined ©

The treaty, without Choctaw
‘participation, put Choctaw country w/a
under U.S. control

Re-defined Choctaw cession to

Trace

‘Boundary re-defined, and lands | 10,000 acres
ceded (40 km?)
‘Small cession of Tombigbee River 853,760 acres

and redefined English treaty of 1765 | (3,455.0 km?)
Large cession from Natchez District 4,142,720 acres |

to the Tombigbee Alabama River

‘watershed |(16,765.0 km?) |
'Ceded all Choctaw land east of 10,000 acres
_Tombigbee River

‘(40 km?)

‘Exchanged cession in Mississippi
‘for parcel in Arkansas and prepare

2 ,641,920 acres ©
‘England and permission for Natchez ( 10,691.5 km?)

5, 169,788 acres |

 

the Choctaws to become citizens of 20, 921.39 km?) |

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 4of6 Document 7-3

the United States

‘Exchanged Arkansas land for 2,000,000 acres |

Oklahoma parcel ‘(8,100 km?)

| 10,523,130

Removal and granting U.S. non 3,13

citizenship | (42,585.6 Jn?)
35

 
 

 

3/13/2016 List of Choctaw treaties - Wikipedia, the free encyclopedia

‘United Muscogee

‘Nation (Indian Peace and friendship among various ‘nla

‘Comanche | 1835

‘States Tettitory) ‘tribes
Texas
‘Cherokees and |
| | . _ Twelve Acquisition of Title for east Texas _
B . . 1,500,000
Somes 1836 ae ub of Associated lands based upon previous 1822 (6.100 em oan
| S Bands-Yowani Mexican grant 6, )
‘Choctaw
(Texas)
‘Choctaws and) Confederate Cr eek Nation Serve as protectorate, admit Indian
ML: 1861 Statesof ‘(Indian oa n/a
Chickasaws . . Nations as Confederate states
| America _ Territory)
! | Besides granting amnesty for past
‘crimes against the U.S.
‘Choctaw and | 1866 ‘United Washington, Government, this treaty also n/a
Chickasaws ‘States ‘D.C ‘encourages the Choctaws and

Chickasaws to seek cooperation
from the plains Indians to the west.

Indian Appropriations Act of 1871

In 1871 Congress added a rider to the Indian Appropriations Act to end the United States' recognizing
additional Indian tribes or nations, and prohibiting additional treaties.

That hereafter no Indian nation or tribe within the territory of the United States shall be
acknowledged or recognized as an independent nation, tribe, or power with whom the
United States may contract by treaty: Provided, further, that nothing herein contained shall
be construed to invalidate or impair the obligation of any treaty heretofore lawfully made
and ratified with any such Indian nation or tribe.

—-Indian Appropriations Act of 18711!

See also

= Choctaw Trail of Tears

Treaty of Hopewell

Treaty of Washington City
Treaty of Doak's Stand

Treaty of Dancing Rabbit Creek
Treaty of Bowles Village

List of treaties

Notes

1. Ferguson, Bob (2001). "Treaties". Mississippi Band of Choctaw Indians. Archived from the original on June 8,
2007. Retrieved 2008-02-06.

https:/en.wikipedia.org/wiki/List_of_Choctaw_treaties 4/5
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 5of6 Document 7-3

 

 
 

 

3/13/2016 List of Choctaw treaties - Wikipedia, the free encyclopedia

2. Satz, Ronald (1986). "The Mississippi Choctaw: From the Removal Treaty of the Federal Agency". In Samuel J.

Wells and Roseanna Tuby. After Removal: The Choctaw in Mississippi. University Press of Mississippi. p. 7.
ISBN 0-87805-289-5,

3. Onecle (November 8, 2005). "Indian Treaties". Retrieved 2009-03-31.

Retrieved from “https://en.wikipedia.org/w/index.php?title=List_of Choctaw_treaties&oldid=706534038"

Categories: United States and Native American treaties . Choctaw

« This page was last modified on 23 February 2016, at 21:15.

« Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may
apply. By using this site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a
registered trademark of the Wikimedia Foundation, Inc., a non-profit organization.

https:/en.wikipecia.orgWwiki/List_of_Choctaw_treaties 5/5
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 6 of6 Document 7-3

 

 

 
